This matter is before the court on motion filed March 18, 1981, by plaintiff acting pro se, to reopen the case and for relief from judgment pursuant to Rule 152 for alleged fraud upon the court. Defendant opposes the motion and asks for a protective order.
Plaintiffs claim for wrongful removal from his civilian employment with the defendant was dismissed after an extensive trial on the merits. Levy v. United States, 125 Ct. Cl. 145 (1953), cert. denied, 346 U.S. 931 (1954). Thereafter plaintiff filed many motions to undo the decision. One of these motions made the same representations as the pending motion and was acted upon adversely to plaintiff in an order detailing his numerous demands upon the court for relief. Levy v. United States, 169 Ct. Cl. 1020, cert. denied, 382 U.S. 862 (1965). Thereafter plaintiff filed yet *706another motion for reconsideration which was denied by order dated October 16, 1978, 218 Ct.Cl. 660. That motion was also based on the same grounds as the present one. Plaintiffs motion for reconsideration of the October 16, 1978, order was denied on November 22, 1978.
Because plaintiffs motion is redunddnt, frivolous, untimely under the rule, wastes judicial resources, and harasses the defendant to no just purpose, it is necessary in order to prevent this matter from going on ad infinitum that we deny the plaintiffs motion and grant defendant’s motion for a protective order. C.f., Ruderer v. United States, 210 Ct. Cl. 693 (1976).
it is therefore ordered, without oral argument, that plaintiffs motion under Rule 152 to reopen the case is denied. Defendant’s motion for a protective order is granted.
it is further ordered that defendant is directed to make henceforward no response to any paper filed by Mr. Levy under any docket number or caption unless it is specifically ordered to do so by the court. Defendant is assured that it will not be defaulted in any such case. If we desire defendant to answer or make any dispositive motion, we will so advise it, otherwise the prescribed times for any such answers or motions áre to be deemed indefinitely suspended.